FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 5th day of March, 2010 by and between Silicon Valley Bank
(“Bank”) and US DATAWORKS, INC., a Nevada corporation (“Borrower”) whose address
is One Sugar Creek Center Blvd., 5th Floor, Sugarland, TX 77478.
 
Recitals
 
1.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of February 9, 2010  (as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).
 
2.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
3.           Borrower has requested that Bank amend the Loan Agreement to revise
the provisions regarding maintenance of bank accounts outside Bank.
 
4.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendment to Loan Agreement.
 
2.1            Section 6.6 (Operating Accounts).  Section 6.6 is amended in its
entirety and replaced with the following:
 
“6.6           Operating Accounts. No later than sixty (60) days after the
Effective Date and at all times thereafter, maintain all of its operating and
other deposit accounts and securities accounts with Bank; provided however that
Borrower may maintain account number _______ at Amegy Bank until the date one
hundred twenty (120) days after the Effective Date so long as such account only
has lockbox proceeds and that any amounts in such account in excess of the
amounts needed to cover outstanding checks/debits shall be immediately
transferred to accounts at Bank.”
 
1

--------------------------------------------------------------------------------


 
 
3.           Limitation of Amendment.
 
3.1           The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2           This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.           Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1           Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2           Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3           The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6           The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
2

--------------------------------------------------------------------------------


 
 
4.7           This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
 
5.           Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness.  This Amendment shall be deemed effective upon the
due execution and delivery to Bank of this Amendment by each party hereto.
 
[Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
 
 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
SILICON VALLEY BANK
 
 
By: /s/ Phillip A. Wright
Name: Phillip A. Wright
Title: Relationship Manager
BORROWER
 
US DATAWORKS, INC.
 
 
By: /s/ Randall J. Frapart
Name: Randall J. Frapart
Title: Chief Financial Officer
   


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

